DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/723, 025 filed on 12/20/2019 is presented for examination. Claims 1-17 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statement dated 12/20/2019 is acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, KAWAMURA and Colberg, are the closest prior art of record.
Kawamura et al. (US 2017/0285109) reference discloses a first storage battery which functions as a first electric storage section and the second storage battery which functions as a second electric storage section are DC power supplies capable of charging/discharging, and include a secondary battery, such as a lithium-ion battery or a nickel-hydrogen battery, a sodium-ion battery, a lithium-sulfur battery. Besides, the first storage battery, high-output type battery having a higher mass output density, which is an output power per unit mass, than the second storage battery. On the other hand, power which can be stored by the second storage battery per unit mass or unit volume is larger than a power which can be stored by the first storage battery per unit mass or unit volume. In this way, the first storage battery has a poor energy density and an excellent output density, compared with the second storage battery. Colberg et al (US 6,766,874) 
But both references and any prior art of record, do not disclose or suggest the following Claims 1 and 11limitations: “… a control device for controlling recharging and discharging of batteries of a set of batteries, each of the batteries being configured to be connected to an electrical circuit connecting a power supply source to a consuming device to form a controllable electrical recharging circuit … a command for recharging a first battery of the set, simultaneously with the resting of at least one second battery of the set, the recharging of the first battery being followed by resting of the first battery; or a command for discharging a first battery of the set simultaneously with the resting of at least a second battery of the set, the discharging of the first battery being followed by the resting of the first battery; the control device configured to generate the recharging and discharging commands such that the consuming device is supplied either by the power supply source or by the discharging of at least one of the batteries of the set ….” in combination with the remaining claims elements as set forth in Claims 1, 11, and their depending claims 2-10 and 12-17. Therefore claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/YALKEW FANTU/
Primary Examiner, Art Unit 2859